Atkinson, J.
Mrs. G. L. Windham instituted proceedings under the Civil Code, § 5385, to evict Henley Jones, as a tenant holding over. A warrant for his removal was duly issued. He filed a counter-affidavit denying tenancy, and denying that any demand had ever been made on him that he surrender possession of the land. *620He deposed further that his father was the owner and died in possession of the land; and he denied generally all the allegations in the affidavit of plaintiff. The defendant gave bond as required by the statute. Upon the trial the jury returned a verdict in favor of the plaintiff. A motion for a new trial was overruled, and the defendant excepted.
The issue made in a case like this is tenancy or no tenancy, and the question of the plaintiff’s title is not involved. Patrick v. Cobb, 122 Ga. 8 (49 S. E. 806). The section of the Code under which the plaintiff proceeded does not provide for the trial of title to land. Jordan v. Jordan, 103 Ga. 482 (30 S. E. 265). Consequently the Court of Appeals alone has jurisdiction of this case, and not this court; and the case will therefore be transferred to the Court of Appeals. So ordered.

All the Justices concur.